



Exhibit 10.2
LEASE AGREEMENT
THIS LEASE AGREEMENT, dated as of April 27, 2018 (this "Lease"), is entered into
by and between 2400 Xenium, LLC, a Minnesota limited liability company
("Landlord"), and Christopher & Banks Corporation, a Delaware corporation
("Tenant").
RECITALS
WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, the Premises (as such term is defined in Section 1.01 below), on and
subject to the terms of this Lease.
NOW THEREFORE, in consideration of the foregoing, of the rents and covenants
herein stipulated to be paid and performed by Tenant, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by both Landlord and Tenant, the parties hereto agree as follows:
AGREEMENT


ARTICLE I.
DEMISE, CONDITION, INITIAL ALTERATIONS,
USE, TERM, RENT


Section 1.01    Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the following: (i) that parcel of land legally
described on Exhibit A attached hereto and having an address of 2400 Xenium Lane
North, Plymouth, Hennepin County, Minnesota, together with all easements,
rights-of-way, appurtenances and other rights and benefits associated therewith
(the "Land"), and (ii) all buildings, structures, facilities, utilities,
installations and other improvements now or hereafter constructed or located on
or under the Land and all building systems and all fixtures attached thereto
(collectively, the "Improvements") together with all additions and accessions
thereto, substitutions therefore, and replacements thereof as may be permitted
in this Lease. The Land and the Improvements are collectively referred to herein
as the "Premises". Except as set forth in Section 2.01(f), Landlord shall not
make any alterations to the Premises without Tenant’s consent, which consent
shall not be unreasonably withheld, conditioned, or delayed. The Improvements
are deemed to be comprised of approximately 221,330 rentable square feet in the
aggregate as follows: (i) the warehouse space consisting of approximately
165,330 rentable square feet (the “Warehouse Space”); and (ii) the office space
consisting of approximately 56,000 rentable square feet (the “Office Space”).
Section 1.02    Condition of Premises. Tenant agrees that Tenant is familiar
with the condition of the Premises, and Tenant hereby accepts the Premises on an
“AS-IS,” “WHERE-IS,” “WITH-ALL-FAULTS” basis. The Premises are leased to Tenant
in their present condition without representation or warranty by Landlord except
as set forth in this Lease and subject to the existing state of title and all
zoning regulations, restrictions, rules and ordinances, building restrictions
and other laws, regulations and Legal





--------------------------------------------------------------------------------

 


Requirements, hereafter defined, now in effect or hereafter adopted by any
governmental authority having jurisdiction, now or hereafter in effect.
Section 1.03    Permitted Use. Tenant may use the Premises, or cause it to be
used, only for Permitted Uses. "Permitted Uses" means general business offices,
distribution and sale of apparel and accessories, warehouse, storage, e-commerce
operations and any other use reasonably related to Tenant’s apparel and
accessories businesses. Tenant shall not use the Premises for any other purpose
without the prior written consent of Landlord, which consent Landlord will not
unreasonably withhold or condition provided such use is permitted by applicable
Legal Requirements. Tenant shall not knowingly use or occupy or permit the
Premises to be used or occupied, nor do or permit anything to be done in or on
the Premises, in a manner which would (i) violate any of the Legal Requirements,
(ii) cause structural injury to any of the Improvements, or (iii) make void or
voidable, or cause any insurer to cancel, any insurance required by this Lease.
Section 1.04    Term, Possession. The "Term" commences on April 27, 2018 (the
"Commencement Date") and expires at midnight on April 26, 2033, or such earlier
date as this Lease is terminated pursuant to its express terms. The "Expiration
Date" is the date on which the then current Term is scheduled to expire pursuant
to the terms of this Lease. A “Lease Year” is a one year period commencing on
the Commencement Date and each anniversary thereof during the Term; provided,
however, if the Commencement Date is not the first day of a month, the first
Lease Year will begin on the first day of the month immediately following the
month in which the Commencement Date occurs.
Section 1.05    Tenant's Extension Option. Tenant has one (1) option (an
“Extension Option”) to extend the Expiration Date for one (1) additional period
of five (5) years (the “Extension Term”) with respect to all of the Premises.
Tenant may exercise the Extension Option provided an Event of Default (as
defined below) does not exist as of the date of exercise of the Extension
Option. The Extension Option is exercisable by written notice (“Tenant’s
Notice”) to Landlord given at least twelve (12) months prior to the Expiration
Date. Any extension of the Lease shall be on the same covenants, agreements,
provisions, and conditions as set forth in this Lease for the Initial Term
except as otherwise set forth in this Lease, and except that (i) Base Rent
during the Extension Term will be the Extension Base Rent (as defined below).
(a)    “Extension Base Rent” for the first Lease Year in the Extension Term is
one hundred percent (100%) of the Fair Market Rent (as defined below); and the
Extension Base Rent for each Lease Year thereafter during the Extension Term
shall be one hundred two and half percent (102.5%) of the Extension Base Rent
for the immediately preceding Lease Year during the Extension Term; provided,
however, in no event shall the Extension Base Rent for the first Lease Year in
the Extension Term be less than the Base Rent for the last Lease Year of the
initial Term.
(b)    “Fair Market Rent” is, as determined in accordance with Sections
1.05(b)(i) and (ii), the annual rental rates being charged in question in the
Northwest Minneapolis/St. Paul greater metropolitan area warehouse and office
market sector for comparable space for leases commencing on or about the date of
the commencement of the Extension Term taking into consideration use, location
and floor level of the applicable building, the location, quality and age of the
building, leasehold improvements or allowances provided, rental concessions
(such as abatements, lease assumptions or takeovers and moving




--------------------------------------------------------------------------------

 


expenses), the date that the particular rate under consideration became or
becomes effective, the term of the lease under consideration, the extent of
services provided thereunder, applicable distinctions between “gross” leases and
“net” leases, base year figures and base years for escalation purposes, the
creditworthiness and quality of Tenant, leasing commissions and costs of the
lease and other adjustments to the base rental and any other relevant term or
condition in making such evaluation, including the benefit to Landlord of having
the Premises immediately rent producing at the commencement of the Extension
Term. Subleases of the Premises shall not be taken into account in determining
Fair Market Rent for the Extension Term. For purposes of clarity, nothing in
this Section 1.05 shall make Landlord responsible for paying, or entitle Tenant
or any other person to receive, any rental concessions or payment of any tenant
improvement allowances or leasing commissions which may be factors taken into
account in determining Fair Market Rent for the Extension Term as provided
above.
(i)    Landlord shall notify Tenant in writing (“Landlord’s Notice”) of
Landlord’s determination of the Fair Market Rent for the Extension Term in
question within twenty (20) days after receiving Tenant’s Notice exercising the
Extension Option. Either (x) Landlord and Tenant shall agree on the Base Rent
within thirty (30) days after Tenant’s receipt of Landlord’s Notice, or (y) at
Tenant’s option, to be exercised by Tenant by written notice to Landlord within
ten (10) Business Days after Tenant’s receipt of Landlord’s Notice (each a
“Tenant’s Valuation Notice”), the Fair Market Rate will be alternatively
determined in accordance with Section 1.05(b)(ii). In the event Landlord and
Tenant fail to agree on Base Rent within the thirty (30) day period after
Tenant’s receipt of Landlord’s notice under subsection (x) above, Base Rent
shall be determined in accordance with the Section 1.05(b)(ii).
(ii)    Tenant’s Valuation Notice requiring an alternative determination of Fair
Market Rent in accordance with this Section 1.05(b)(ii) must identify an
appraiser selected by Tenant. If Tenant fails to identify an appraiser in
Tenant’s Valuation Notice, then Tenant’s Valuation Notice shall be deemed void.
Landlord shall give notice to Tenant within fifteen (15) days after receipt of
Tenant’s Valuation Notice identifying an appraiser selected by Landlord. If
Landlord fails to give notice to Tenant identifying an appraiser within the time
provided, Landlord has waived the right to identify an appraiser and the
decision of Tenant’s appraiser controls. If two appraisers are selected, such
appraisers must within fifteen (15) days after Landlord’s selection of the
second appraiser, mutually agree to the selection of a third appraiser. If the
two appraisers fail to identify a third appraiser within such fifteen (15) day
period, then either Landlord or Tenant may petition the district court (or its
equivalent) having jurisdiction over the Premises for the appointment of a third
appraiser. The three (3) appraisers must each, within thirty (30) days after the
selection or appointment of the third appraiser, simultaneously deliver to
Landlord and Tenant their expert opinions of the Fair Market Rent for the
Extension Term. The Fair Market Rent is the average of the three appraisals
unless one appraisal is more than ten percent (10%) greater or lesser than the
average of the other two appraisals, in which case such greater or lesser
appraisal must be disregarded, and the average of the two remaining appraisals
is the Fair Market Rent. If, however, all three appraisals are more than ten
percent (10%) different from each other, then




--------------------------------------------------------------------------------

 


the average of all three appraisals is the Fair Market Rent. Landlord and Tenant
each have the right, to be exercised within fifteen (15) days after the
selection or appointment of the third appraiser, to submit written materials to
each appraiser not in excess of fifteen (15) pages in length, with a copy to the
other party, and may submit a reply to each appraiser of not more than five (5)
pages in length within five (5) Business Days after receipt of the other party’s
submission, with a copy to the other party. There must be no hearings, contact,
discussions or sharing of information between the appraisers and the parties
hereto with respect to each appraiser’s determination of Fair Market Rent. Each
party must pay the cost of the appraiser selected by it and one-half of the cost
of the third appraiser. All appraisers must be disinterested and must have the
designation, MAI, SRA or equivalent and must have not less than five (5) years’
experience appraising lease rents in the Northwest Minneapolis/St. Paul greater
metropolitan area warehouse and office market sector. Each appraiser must
perform its appraisal duties in accordance with the Appraisal Institute (or its
successor) Code of Professional Ethics. The appraisers may, but need not,
present formal written appraisals supporting their opinion but must, in any
event, certify that their report was conducted in accordance with the
professional standards applicable to such appraiser’s accreditation. The
decision of this appraisal process is binding upon the parties and must not be
subject to appeal to a court or other body except based upon fraud or willful
misconduct.
Section 1.06    Rent.
(a)    Base Rent. Commencing on the Commencement Date, Tenant shall pay to
Landlord base rent ("Base Rent") in accordance with the rent schedule attached
hereto as Exhibit B.
(b)    Additional Rent and Rent. All amounts, other than Base Rent, payable by
Tenant to Landlord as required under this Lease, including without limitation
Real Estate Taxes, are "Additional Rent". Base Rent and Additional Rent are
collectively "Rent".
(c)    Payment of Rent. Except to the extent that Landlord and Tenant may
otherwise agree in writing, Tenant will pay to Landlord Rent at the principal
office of Landlord, or at such other place or to such agent as Landlord from
time to time may designate by written notice to Tenant. Rent shall be payable in
equal monthly installments, in advance, on the first day of each calendar month,
and shall be prorated for any partial months. Rent from the Commencement Date
until the last day of first full calendar month of the Term shall be paid on the
Commencement Date.
(d)     Tenant shall perform all its obligations under this Lease at its sole
cost and expense, and shall pay all Rent hereunder without notice, demand,
setoff, counterclaim, abatement, suspension, deduction or defense, except as
expressly provided in this Lease. Prior to the imposition of any fine, lien,
interest or penalty for late payment thereof, Tenant shall directly pay when due
to the appropriate authorities all taxes on gross receipts, sales or otherwise
imposed or levied upon the Rent to be paid under this Lease; provided, however,
Tenant shall not be responsible for payment of any net income taxes imposed upon
Landlord which may be determined by including Rent in the calculation thereof.
The obligation of Tenant




--------------------------------------------------------------------------------

 


to pay Rent and other sums to Landlord under this Lease and the obligations of
Landlord under this Lease are independent obligations.
(e)    Real Estate Taxes and Assessments. Prior to the imposition of any fine,
lien, interest or penalty for late payment thereof, Landlord shall directly pay
to the appropriate taxing authorities all real estate taxes and assessments
payable therewith, which become due and payable (as opposed to merely levied or
pending, and regardless of when first assessed) prior to or during the Term with
respect to the Premises (“Real Estate Taxes”). Landlord is responsible for all
installments of real estate taxes and assessments payable therewith for the
Premises, which become due and payable after the expiration or earlier
termination of the Term, regardless of when the same were initially assessed. To
the extent that any tax assessment may legally be paid in installments, Landlord
may pay such assessment in installments; in such event, Tenant shall be liable
only for installments to the extent that they become due and payable during the
Term hereof. All amounts referred to in this section for the fiscal or tax year
in which the Term expires must be apportioned so that Tenant pays only those
portions thereof which correspond with the portion of such year as are within
the Term hereby demised. Tenant shall pay to Landlord on a monthly basis, as
Additional Rent, a sum equal to one-twelfth of the Real Estate Taxes payable for
the applicable calendar year, which sum shall be based upon the property tax
statement for the Premises received by Tenant for such calendar year or a
reasonable estimate thereof (“Estimated Real Estate Taxes”) if a property tax
statement is not available. Landlord shall, within thirty (30) days after the
last day of the applicable calendar year, deliver to Tenant a certified
statement (a “Reconciliation Statement”) of the amount by which actual Real
Estate Taxes exceeded Estimated Real Estate Taxes paid in such calendar year or
the amount by which Estimated Real Estate Taxes paid by Tenant exceeded the
actual Real Estate Taxes for such calendar year, as may be applicable. If the
Reconciliation Statement shows that actual Real Estate Taxes exceeded Estimated
Real Estate Taxes for the applicable calendar year, then Tenant shall, within
thirty (30) days after receipt of such Reconciliation Statement, pay to Landlord
the excess amount. If the Reconciliation Statement shows that Estimated Real
Estate Taxes exceeded actual Real Estate Taxes for the applicable calendar year,
then Landlord shall, within thirty (30) days after delivery of such
Reconciliation Statement to Tenant, pay to Tenant the excess amount or, if not
paid within said thirty (30) period, Tenant may credit such excess amount
against the next installments of Rent coming due under this Lease.
(f)    Impositions. Prior to the imposition of any fine, lien, interest or
penalty for late payment thereof, Tenant shall directly pay when due to the
appropriate authorities all inspection and license fees, all utility charges,
and all other public charges or taxes whether of a like or different nature,
even if unforeseen or extraordinary, imposed upon or assessed prior to or during
the Term against Tenant, Landlord or the Premises as a result of the ownership,
leasing, existence or use of the Premises or as a result of any activity
conducted by Tenant on the Premises and are due and payable during the Term or
are otherwise attributable to the Term (collectively "Impositions"); provided
that nothing herein shall obligate Tenant to pay (A) income, excess profits or
other taxes of Landlord (or its lender) which are determined on the basis of
Landlord’s (or its lender’s) net income or net worth, (B) any estate,
inheritance, succession, gift or similar tax imposed on Landlord, (C) any
transfer, conveyance or mortgage tax related to the acquisition, sale or
financing of the Premises by Landlord, or (D) any capital gains tax imposed on
Landlord in connection with the sale of the Premises to any person or entity.
Landlord is responsible for all Impositions which are due




--------------------------------------------------------------------------------

 


and payable after the expiration or earlier termination of the Term, except to
the extent such Impositions are attributable to Tenant’s use of the Premises
during the Term.
(g)    Contestation of Impositions. Tenant may, by written notice, request that
Landlord contest any Impositions or real estate taxes or assessments for any
year during the Term, provided that Tenant shall be responsible for paying all
reasonable, actual and documented costs of any such contest. If Landlord fails
or refuses to contest an Imposition or real estate taxes or assessments
requested by Tenant, then Tenant may, at its sole cost and expense, bring
appropriate proceedings in Landlord's and/or Tenant's name for contesting any
Imposition or real estate taxes or assessments for any applicable tax year
during the Term. The net amount of Impositions or real estate taxes or
assessments recovered as a result of such proceedings for Real Estate Taxes due
and payable in any Lease Year, whether commenced or paid for by Landlord or
Tenant (e.g., the amount recovered after payment of all sums necessary to attain
such recovery), will be paid to Tenant so long as there is no existing Event of
Default, or if there is an existing Event of Default, to Landlord. Landlord and
Tenant shall cooperate with each other with respect to the proceedings so far as
is reasonably necessary.
(h)    Entitlement Programs/Regulatory Approvals. Without limiting Landlord’s
rights under this Lease, Landlord agrees to reasonably cooperate with Tenant, at
Tenant's expense, in Tenant's efforts from time to time to (i) obtain or qualify
for one or more governmental or quasi-governmental entitlement programs,
including, without limitation, programs that may result in a reduction of the
Impositions, real estate taxes or assessments or costs of utilities or services
used or consumed on the Premises or otherwise assessable against the Premises,
or (ii) obtain land use or other regulatory approvals required for Tenant's use
of the Premises, provided that Tenant shall be responsible for paying on demand
all reasonable, actual and documented costs of Landlord.
Section 1.07    Quiet Enjoyment. Landlord covenants that Tenant, upon paying the
Rent and performing and complying with all the terms hereof, shall, subject to
the terms of this Lease, lawfully, peacefully and quietly hold, occupy, possess
and enjoy the Premises during the Term, without hindrance or molestation by
Landlord or others claiming through Landlord.
Section 1.08    Letter of Credit. On or prior to the Commencement Date, Tenant
shall deliver to Landlord as security for the performance of Tenant’s
obligations hereunder, including without limitation, Tenant's obligations to
maintain insurance herein and to pay Rent and Real Estate Taxes hereunder, an
irrevocable letter of credit in the amount of One Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($1,750,000.00) (the “Letter of Credit”) in the form
attached hereto as Exhibit G, which Letter of Credit, or any replacement
thereof, shall be in place throughout the Term and in each case expressly
providing that if an Event of Default occurs then Landlord shall be entitled, at
Landlord's election, to draw upon the Letter of Credit to the extent necessary
to cure such Event of Default and that if such Event of Default occurs pursuant
to Sections 7.01(d), 7.01(e), 7.01(f) or 7.01(i) of the Lease, then Landlord
also shall be entitled, at Landlord’s election, to draw upon the Letter of
Credit to pay Landlord any damages to which Landlord is entitled in accordance
with the terms of the Lease. Tenant may replace the initial Letter of Credit
with a replacement letter of credit issued by Wells Fargo Bank, National
Association or by any U.S. commercial bank or the U.S. branch office of a
foreign bank with (i) a credit rating of at least (x) BBB+ by Standard &




--------------------------------------------------------------------------------

 


Poor’s, (y) Baa1 by Moody’s, or (z) BBB+ by Fitch, and (ii) assets of $30
billion or more. If an Event of Default occurs, then Landlord shall be entitled,
at Landlord's election, to draw upon the Letter of Credit to the extent
necessary to cure such Event of Default. Additionally, if such Event of Default
occurs pursuant to Sections 7.01(d), 7.01(e), 7.01(f) or 7.01(i) of this Lease,
then Landlord shall be entitled, at Landlord’s election, to draw upon the Letter
of Credit to pay Landlord any damages to which Landlord is entitled in
accordance with the terms of this Lease. Any replacement of the Letter of Credit
shall include similar draw, transfer and notice terms as contained in the Letter
of Credit but such replacement is not required to be on the same form as Exhibit
G; it being acknowledged by Landlord that the bank issuing such replacement may
require the use of its form of letter of credit.
Section 1.09    Net Lease.
(i)    It is the intention of the parties hereto that this is an “absolute net”
lease, and except to extent set forth to the contrary in this Lease, the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, and that Rent payable by Tenant hereunder shall continue to be
payable in all events (except as expressly provided in this Lease), and that the
obligations of Tenant hereunder shall continue unaffected, unless this Lease
shall have been terminated pursuant to the express provisions of this Lease.
Except as expressly provided in this Lease, this Lease shall not terminate
during the Term and Tenant shall not have any right to terminate this Lease
during the Term. Tenant agrees that it shall not take any action to terminate,
rescind, recharacterize or avoid this Lease notwithstanding (i) the bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding-up or other proceeding affecting Landlord, (ii) the exercise of any
remedy, including foreclosure, under the mortgage, if any, or (iii) any action
with respect to this Lease (including the disaffirmance hereof) which may be
taken by Landlord under the Federal Bankruptcy Code or by any trustee, receiver
or liquidator of Landlord or by any court under the Federal Bankruptcy Code or
otherwise.
(ii)    Tenant shall pay directly to the proper authorities charged with the
collection thereof all charges for water, sewer, gas, oil, electricity,
telephone and other utilities or services used or consumed on the Premises
during the Term, whether designated as a charge, tax, assessment, fee or
otherwise, all such charges to be paid prior to delinquency. It is understood
and agreed that Tenant shall make its own arrangements for the installation or
provision of all such utilities and that Landlord shall be under no obligation
to furnish any utilities to the Premises and shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises, but
will not hinder or interfere with Tenant's rights to do so.




--------------------------------------------------------------------------------

 


ARTICLE II.
MAINTENANCE, REPAIR, REPLACEMENT
ALTERATIONS, AND LEGAL COMPLIANCE


Section 2.01    Maintenance, Repair and Replacement.
(a)    Tenant, at its own expense, will maintain, repair and replace, or cause
to be maintained, repaired and replaced, all aspects of the Premises, including,
without limitation, structural elements, roof and roof membrane, footings,
foundations, walls (interior and exterior), parking areas, landscaping, and all
building systems (including, without limitation, mechanical, electrical,
plumbing, sewer, life-safety and heating, ventilating and air conditioning
(“HVAC”) systems) in good condition and repair and appearance consistent with
comparable office/warehouse buildings and shall promptly make, or cause to be
made, all repairs and replacements of every kind and nature, whether foreseen or
unforeseen, which may be required to be made upon or in connection with any of
the Premises in order to keep and maintain the Premises in good repair and
appearance and in compliance with Legal Requirements, and Tenant hereby
expressly waives the right to make repairs at the expense of Landlord, which
right may otherwise be provided for in any law now or hereafter in effect.
Tenant shall, in all events, make all repairs for which it is responsible
hereunder promptly, and all repairs shall be in a good, proper and workmanlike
manner. Landlord shall not be required to make or pay for any repair or to
maintain any of the Premises in any way.
(b)    Tenant shall enforce all builders' and manufacturers' warranties issued
for the benefit of the Premises to the extent that the same have been, or are,
issued for the benefit of Tenant or for the benefit of Landlord and Landlord
hereby grants Tenant a license to enforce such warranties on Landlord's behalf.
Landlord agrees to promptly cooperate with Tenant, at Tenant's expense, to the
extent necessary or desirable to enforce the provisions of all warranties.
(c)    Tenant shall complete the replacement of the roof of the Premises to
Landlord’s satisfaction no later than October 31, 2018, subject to Unavoidable
Delays. To secure Tenant’s obligation to replace the roof and complete certain
other repairs specified in the Repair Escrow Agreement (defined below), on or
prior to the Commencement Date, Tenant shall deliver the amount of One Million
Seven Hundred Thirty-Five Dollars and 00/100 Dollars ($1,735,000.00) into escrow
(the “Roof Escrow”), which Roof Escrow shall be deposited with the Title
Company, as escrow agent (“Escrow Agent”), pursuant to a separate escrow
agreement by and among Tenant, Landlord, and Escrow Agent in the form attached
hereto as Exhibit D (the “Repair Escrow Agreement”).
(d)    All work, including the work performed pursuant to the Repair Escrow
Agreement, performed by or on behalf of Tenant shall comply with the provisions
of Section 2.03(a) herein.
(e)    Tenant shall hire, in its own name, and shall pay for a qualified service
contractor to periodically inspect, adjust, clean and repair the HVAC, including
changing filters, on at least a quarterly basis. Tenant shall promptly, within
five (5) Business Days after receipt of a written request from Landlord, furnish
a copy of each HVAC inspection and service report to Landlord during the Term of
the Lease to the extent such HVAC inspection and service report has not been
previously provided to Landlord.




--------------------------------------------------------------------------------

 


(f)     Notwithstanding any of the foregoing, after an uncured Event of Default
under Section 2.01(a) or (e), Landlord may elect, in its sole discretion and by
delivery of written notice to Tenant, to perform on behalf of Tenant, all or
some portion of the repairs, maintenance, restoration and replacement in and to
the Premises required to be performed by Tenant under this Lease (any such
repairs, maintenance, restoration and/or replacement activities that Landlord
elects to perform on behalf of Tenant are herein collectively referred to as
“General Maintenance Services”). Tenant shall pay to Landlord as Additional Rent
within ten (10) days of Landlord’s written invoice and backup documentation
therefor, the reasonable, documented costs of all General Maintenance Services.
Unless and until Landlord affirmatively elects to provide General Maintenance
Services, nothing contained herein shall be construed to obligate Landlord to
perform any General Maintenance Services or, except as otherwise expressly
provided herein, to repair, maintain, restore or replace any portion of the
Premises. Landlord may from time to time, in its sole discretion, (x) reduce or
expand the scope of the General Maintenance Services that Landlord has elected
to provide or (y) revoke its election to provide any or all of the General
Maintenance Services, in either event, upon delivery of not less than thirty
(30) days’ prior written notice (or immediately if an emergency) to Tenant.
Section 2.02    Reserved.
Section 2.03    Alterations, Replacements and Additions. With respect to any
alteration, change, addition or improvement (collectively, "Alterations") to any
portion of the Premises:
(a)    All Alterations, whether Minor Alterations or Major Alterations, as such
terms are hereafter defined, shall be expeditiously completed in a good and
workmanlike manner using new materials and equipment at least equal in quality
and class to the standards for office/warehouse buildings comparable to the
Premises, in compliance with all applicable Legal Requirements. Tenant shall pay
the increased premium, if any, charged by insurance companies carrying insurance
policies on the Premises to cover the additional risk during the course of such
work and, upon Landlord’s request, shall provide Landlord certificates of
insurance from contractors performing Alterations, evidencing policies of
commercial general liability insurance, workers’ compensation insurance and
builder’s risk insurance, excluding the Approved Contractors. Tenant shall
provide Landlord upon request with evidence of payment, including without
limitation copies of paid invoices and final lien waivers, for all Alterations
done within thirty (30) days after completion thereof. Except to the extent set
forth in Section 2.03(d) below, all such Alterations made by Tenant to the
existing (as of the Commencement Date) Improvements shall be and become part of
the Premises.
(b)    If any such Alteration is not structural in nature and does not affect,
in a materially adverse manner, the condition of the Improvements or any
utilities, and (i) if the cost thereof is less than $100,000 in any single
instance or less than $100,000 in the aggregate (which cost shall be considered
in the aggregate with the Alterations performed (if similar in nature) in the
immediately preceding twelve (12) months); or (ii) is an ordinary business
office or business alteration (referred to herein as "Minor Alterations"), then
Landlord's consent to such Alterations shall not be required. In addition,
Tenant shall (y) provide prior notice to Landlord of any capital improvements
constituting Minor Alterations costing in excess of $10,000 in any single
instance and (z) send Landlord a summary of all Minor Alterations in excess of
$10,000 per




--------------------------------------------------------------------------------

 


single Minor Alteration, including any capital improvement items, made during
the previous calendar quarter, upon Landlord’s written request therefor not more
than once per quarter.
(c)    A "Major Alteration" is any Alteration that is not a Minor Alteration.
Landlord's prior written consent to each Major Alteration is required, which
consent shall not be unreasonably withheld, conditioned, or delayed. In addition
to the requirements set forth in Section 2.03(a), Tenant must perform all Major
Alterations in accordance with the following requirements:
(i)    Tenant shall, prior to the commencement of a Major Alteration, submit
plans and specifications to Landlord for Landlord’s approval, which approval
will not be unreasonably withheld, delayed, or conditioned. Landlord is deemed
to have approved the Major Alteration if Landlord does not deny the consent
thereto in writing within ten (10) Business Days after receipt of the plans and
specifications for the Major Alteration. If Landlord approves a Major
Alteration, Tenant shall obtain all necessary approvals from municipal
departments and bureaus and from any other municipal, state and federal
authorities having supervision or jurisdiction of the Premises, and a copy of
all such necessary approvals shall be delivered to Landlord;
(ii)    each Major Alteration must be completed substantially in accordance with
the plans and specifications approved by Landlord and in accordance with all
Legal Requirements; and
(iii)    each Major Alteration must be completed by contractors approved by
Landlord; provided, however, no such approval shall be required for those
contractors listed on Exhibit F attached hereto (“Approved Contractors”), and
Landlord hereby approves such Approved Contractors.
(d)    Unless Landlord requires Tenant to remove any Major Alteration at the
time of providing its consent thereto, each Alteration made by Tenant in or upon
the Premises (excepting only Tenant's Equipment and trade fixtures), whether
temporary or permanent in character, shall become Landlord's property upon the
expiration, or earlier termination, of this Lease and shall remain upon the
Premises at the expiration or termination of this Lease without compensation to
Tenant and Tenant is not required to remove any Alteration.
(e) Tenant shall pay to Landlord a construction management fee of two and
one-half percent (2.5%) of the costs of all Major Alterations; provided,
however, there shall be no construction management fee payable with respect to
the repairs to be completed pursuant to the Repair Escrow Agreement.
(f) In addition to the requirements of Section 2.03(a), Landlord and Tenant
agree that Tenant’s obligations with respect to the replacement of the roof
shall be governed by the terms of the Repair Escrow Agreement; provided,
however, to the extent there is a direct conflict between the terms of this
Lease and the terms of the Repair Escrow Agreement, the terms of the Repair
Escrow Agreement shall control.




--------------------------------------------------------------------------------

 


Section 2.04    Compliance with Covenants and Laws. Tenant agrees that it will
comply with, and cause the Premises to comply with, and shall assume all
obligations and liabilities with respect to, the following (collectively, "Legal
Requirements") applicable to the Premises:
(a)    all covenants, conditions, reservations, agreements, easements or
restrictions to which the Premises may be subject on the Commencement Date or
which may be imposed after said date which are consented to in writing by
Tenant, and
(b)    all Federal, State, local and municipal statutes, laws, ordinances,
regulations, codes, orders, decrees, rules, regulations, requirements and
determinations presently in effect or hereafter enacted, made or issued even if
unforeseen or extraordinary and including without limitation all applicable
environmental laws and the Americans with Disabilities Act (“ADA”).
Section 2.05    No Third-party Claims Against Landlord. Nothing contained in
this Lease shall constitute the consent or request of Landlord, express or
implied, by inference or otherwise, to any person, firm or entity for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Premises or any part thereof, or as giving Tenant any
authority to contract for, or permit the rendering of, any labor or services or
the furnishing of any materials or other property so as to permit the making of
any claim against Landlord or a lien against the interest of Landlord in the
Premises.
Section 2.06    Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises free from any liens arising out of any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant. Should any such lien or notice of such lien be filed
against the Premises, Tenant shall discharge the same by bonding or otherwise
within thirty (30) days after Tenant has notice that the lien or claim is filed
regardless of the validity of such lien or claim. Without limiting the
foregoing, Tenant shall not, directly or indirectly, through its actions or
omissions (or those of any of its sublessees) create or permit to be created or
to remain (and Tenant shall promptly discharge or remove) any lien, levy or
encumbrance on any of the Premises or on any Rent or any other sums payable by
Tenant under this Lease.
Section 2.07    Environmental Compliance. Except in accordance with
Environmental Requirements, Tenant shall not use any part of the Premises to
generate, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials. Tenant covenants to
investigate, clean up and otherwise remediate, at Tenant’s sole expense, any
release of Hazardous Materials to the extent caused by (A) Tenant and (B) any or
all of Tenant’s, sublessees, officers, directors, members, managers, partners,
invitees, agents, employees, contractors or representatives during the Term.
Such investigation and remediation shall be performed only after Tenant has
obtained Landlord’s prior written consent such consent not to be unreasonably
withheld; provided, however, that Tenant shall be entitled to respond (in a
reasonably appropriate manner) immediately to an emergency without first
obtaining consent if Tenant promptly thereafter delivers to Landlord written
notice of the emergency and the action taken to remedy it. All remediation
required shall be performed in compliance with and to the extent required under
all Environmental Requirements applicable to commercial and industrial property.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to any Hazardous Materials in any
way connected to the Premises without first obtaining Landlord’s written consent




--------------------------------------------------------------------------------

 


(which consent may be given or withheld in Landlord’s sole, but reasonable,
discretion) and affording Landlord the reasonable opportunity to participate in
any such proceedings. "Hazardous Materials" shall mean all materials which
because of their quantity, concentration or physical, chemical or infectious
characteristics are regulated under Environmental Requirements, including,
without limitation, all petroleum, petroleum products, explosives, radioactive
materials, hazardous wastes, hazardous or toxic substances, friable asbestos or
any other substance or material now or hereafter defined as a "hazardous" or
"toxic" substance, material or waste product by the U.S. Environmental
Protection Agency or the state in which the Premises is located under the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA),
the Resource Conservation and Recovery Act (RCRA), the Toxic Substances Control
Act (TSCA), the Federal Water Pollution Control Act (FWPCA) or comparable state
statutes and other Environmental Requirements (as defined below). Tenant shall
comply with all Environmental Requirements. The term "Environmental
Requirements" shall mean all applicable laws and regulations pertaining to the
protection of human health and the environment, including (without limitation)
employee and community right-to-know laws and all laws regarding the use,
generation, storage, transportation, treatment, disposal or other handling of
Hazardous Materials. Notwithstanding anything to the contrary in this Section
2.07, the only Hazardous Materials permitted on the Premises are cleaning
products and other materials in ordinary quantities which are used in the
ordinary course of business and necessary for the conduct of the Permitted Uses
and which Tenant uses in compliance with all applicable Environmental
Requirements. The undertakings, covenants and obligations imposed on Tenant
under this Section 2.07 shall survive for three (3) years following the
termination or expiration of this Lease; provided, however, if any claim against
Tenant is made pursuant this Section 2.07 during such three-year period, the
undertakings, covenants and obligations imposed on Tenant under this Section
2.07 with respect to such claim shall survive until such claim is settled,
remediated, adjudicated or otherwise resolved.
ARTICLE III.
TENANT'S EQUIPMENT
Section 3.01    Removal of Equipment. Tenant may remove any machinery,
equipment, furniture, inventory, conveyor systems, racking, systems related to
the operation of the business being conducted in the Premises, furnishings and
all other personal property owned by Tenant and located in, on or at the
Premises ("Tenant's Equipment") at any time. Any of Tenant's Equipment not
removed by Tenant prior to the expiration of the Lease or earlier termination
shall be considered abandoned by Tenant and may, at Tenant’s sole expense, be
appropriated, sold, destroyed or otherwise disposed of by Landlord without
notice to Tenant. Tenant will repair at Tenant’s expense all damage to the
Premises to the extent caused by Tenant's removal (if any) of Tenant's
Equipment. For avoidance of doubt, Tenant’s Equipment shall not include Building
systems related to the Premises, such as HVAC systems and facilities, electrical
and mechanical systems and facilities, generators, life-safety systems, fire
suppression and alarm systems, security systems, Building communication systems
and facilities, and lighting systems and facilities.
ARTICLE IV.
ASSIGNMENT AND SUBLETTING
Section 4.01    Restriction on Transfers. Except as expressly set forth to the
contrary in this Lease, Tenant shall not encumber or sublet all or any portion
of the Premises or assign the Lease (each a “Lease




--------------------------------------------------------------------------------

 


Transfer”), without Landlord’s prior written consent, which consent will not be
unreasonably withheld, delayed, or conditioned. Landlord is deemed to have
consented to a Lease Transfer if Landlord does not deny the same in writing to
Tenant within twenty (20) days after receipt of Tenant’s request for consent
therefor. If a Lease Transfer involves an assignment of this Lease, the assignee
shall execute and deliver to Landlord an agreement in form and substance in all
respects reasonably satisfactory to Landlord whereby such assignee assumes and
agrees to be bound by and perform all of the obligations of Tenant under this
Lease including, but not limited to, the Permitted Use obligations contained in
this Lease. All Lease Transfers must be pursuant to a written agreement. Tenant
shall pay Landlord’s reasonable, out-of-pocket costs and expenses in reviewing
all Lease Transfers, not to exceed $2,500.
Section 4.02    Affiliate Transfers. Notwithstanding anything in this Lease to
the contrary, Tenant, on notice (which notice will be prior written notice when
reasonably possible) to Landlord (but without Landlord’s consent), may assign
this Lease, or sublet all or any part of the Premises, to any of Tenant’s
Affiliates. Individually, a “Tenant Affiliate”, and collectively, “Tenant’s
Affiliates”, means any one or more of (i) any entity controlling, controlled by
or under common control with Tenant; (ii) any entity acquiring all, or
substantially all, of either or both Tenant’s assets or stock; or (iii) any
entity surviving a merger with Tenant; provided that the successor entity
assumes all of the obligations and liabilities of Tenant. Tenant shall provide
Landlord, not less than thirty (30) days prior to the anticipated Lease Transfer
commencement date: (i) the name and address of the Tenant Affiliate; (ii) the
nature of the Tenant Affiliate’s business; (iii) the terms of the proposed
sublease or assignment; and (iv) reasonable financial information so that
Landlord can evaluate the creditworthiness of the Tenant Affiliate. Tenant
represents to Landlord that as of the Commencement Date, Tenant is subleasing
the Premises to one or both of the entities set forth on Exhibit E attached
hereto (the “Permitted Subleases”). On the Commencement Date, Tenant shall
deliver to Landlord the written agreements evidencing the Permitted Subleases.
Notwithstanding anything to the contrary in this Lease, Tenant shall not pay to
Landlord any costs or expenses in connection with any assignment or sublease
permitted by this Section 4.02.
Section 4.03    Effect of Transfer. No Lease Transfer (including, without
limitation, those involving Tenant’s Affiliates) shall release Tenant from
liability under this Lease.
Section 4.04    Collection of Rent. If Tenant’s interest in this Lease is
assigned, whether or not in violation of the provisions hereof, Landlord may
collect Rent from the assignee. If the Premises are sublet to any person by
Tenant, whether or not in violation hereof, Landlord, after an Event of Default,
may collect Rent from the subtenant. In either case, no such assignment,
sublease or collection shall affect Tenant’s obligations hereunder, and Landlord
shall apply the net amount collected to the Rent and other obligations of Tenant
reserved in this Lease in such order as Landlord elects.
Section 4.05    Permitted Transactions. None of the following shall be deemed a
Lease Transfer, and Landlord’s consent therefor shall not be required, so long
as the same is for a valid business purpose and not principally intended to
avoid Tenant’s obligations under this Lease: (i) the transfer of any direct or
indirect interests in Tenant, (ii) the issuance of new interests in Tenant or
any entity owning a direct or indirect interest in Tenant, (iii) the merger,
reorganization or similar restructuring of Tenant or any entity owning a direct
or indirect interest in Tenant, or (iv) any initial public offering of Tenant or
any entity owning a direct or indirect interest in Tenant; provided, however, if
following such Lease Transfer, Tenant will no longer be




--------------------------------------------------------------------------------

 


a publicly held company (“Successor Tenant”), then Landlord must approve such
Successor Tenant, which approval shall not be unreasonably withheld,
conditioned, or delayed so long as the Successor Tenant is creditworthy and
capable of performing the obligations under the Lease.
Section 4.06    Rent Payable to Tenant. In the event of a sublease of this Lease
to an entity or person other than to a Tenant Affiliate, with respect to the
allocable portion of the Premises sublet, in the event that the total rent
received under any such sublease by Tenant is greater than (on a pro rata and
proportionate basis) the total Base Rent required to be paid, from time to time,
under this Lease, Tenant shall pay to Landlord fifty percent (50%) of such
excess remaining after the deduction Tenant’s reasonable expenses incurred
therewith, as received from any subtenant and such amount shall be deemed a
component of the Additional Rent.
ARTICLE V.
ENTRY BY LANDLORD
Section 5.01    Entry by Landlord. Landlord and its authorized representatives
shall have the right to enter the Premises or any portion thereof at all
reasonable times upon reasonable prior notice (except in cases of emergency,
where no notice will be required) to Tenant, (a) for the purpose of inspecting
the same or, after the occurrence of an Event of Default by Tenant, in
completing any alterations or repairs required hereunder, for the purpose of
doing any work, and may take all such action thereon as may be reasonably
necessary or appropriate for any such purpose (but nothing contained in this
Lease or otherwise shall create or imply any duty upon the part of Landlord to
make any such inspection or do any such work), and (b) for the purpose of
showing the Premises to prospective purchasers and mortgagees and, within
fifteen (15) months prior to the expiration of the then-current Term, for the
purpose of showing the same to prospective tenants. No such entry shall
constitute an eviction of Tenant.
Section 5.02    Secured Areas. Landlord agrees that Tenant has designated the
payroll room located at Room 2091 of the Building and the data center located at
Room 2023 of the Building as the "Secured Areas". Notwithstanding the foregoing,
Tenant may not designate such Rooms as "Secured Areas" if such designation is in
violation of Legal Requirements or would prohibit Landlord free access to any
fan room, mechanical room or other portion of the Premises which Landlord deems
necessary or desirable to enter in connection with the repair, maintenance,
operation or upgrading of building systems. Tenant shall not be required to
furnish Landlord with door keys or other entry devices to the Secured Areas.
Landlord agrees not to access the Secured Areas unless and until Tenant has been
given two (2) Business Days prior written notice and then Landlord may only
access the Secured Areas with a Tenant escort, which Tenant promises to provide.
Notwithstanding the foregoing, if Landlord reasonably determines that it is
necessary for Landlord to enter the Secured Areas in an emergency situation,
Tenant must immediately permit such entry. If Tenant is unavailable to provide
such consent or if Tenant refuses to permit Landlord to enter into the Secured
Areas, Landlord may use such force as Landlord deems reasonably necessary to
obtain entry into the Secured Areas and Landlord shall not be responsible for
any damage to Tenant's property or the Premises caused by Landlord's forced
entry. Tenant may designate additional rooms in the Building as Secured Areas in
accordance with the terms of this Section 5.02 without Landlord’s approval so
long as the aggregate square footage of such Secured Areas does not exceed 3,000
square feet.




--------------------------------------------------------------------------------

 


ARTICLE VI.
CASUALTY AND CONDEMNATION
Section 6.01    Subject to the other provisions of this Article VI, Tenant
hereby irrevocably assigns to Landlord any condemnation award or property
insurance proceeds for the Improvements that Tenant actually receives because of
Tenant's interest in the Premises to the extent that (a) the use, occupancy or
title of the Premises or any part thereof is taken, requisitioned or sold in, by
or on account of any actual or threatened eminent domain proceeding or other
action by any person having the power of eminent domain ("Condemnation"); or (b)
the Premises or any part thereof is damaged or destroyed by insured casualty
("Casualty"). Tenant is entitled to all such proceeds except to the extent
received for the Improvements.
(a)    All such awards and insurance proceeds for the Improvements on account of
any Condemnation or Casualty are herein collectively called "Compensation".
(b)    Notwithstanding anything to the contrary contained in this Article VI, if
permissible under Legal Requirements and such action will not result in a
reduction of the Compensation paid to Landlord, Tenant may pursue a separate
award for its moving and relocation expenses, anticipated loss of business
profits, loss of goodwill or fixtures and equipment paid for by Tenant and which
are not part of the Premises, and Tenant may retain any such award, which shall
not be included in Compensation.
(c)    All Compensation shall be applied pursuant to this Article VI, and all
such Compensation (less the expense of collecting such Compensation) is "Net
Proceeds".
Section 6.02    Eminent Domain.
(a)    Should a substantial portion of the Premises are taken, appropriated, or
condemned for public purposes, or voluntarily transferred in lieu of
condemnation, in whole or in such substantial part as to render the Premises
unsuitable for Landlord's purposes or the Premises unsuitable for the Permitted
Uses, the Term of this Lease shall, at the option of Landlord in the first
instance and at the option of Tenant in the second instance, terminate when
Tenant's right to possession is terminated, which date (the "Termination Date")
shall be no sooner than thirty (30) days after such party’s termination notice.
If neither party exercises this option to terminate within sixty (60) days after
the date of such taking, or if the portion of the Premises is taken,
appropriated, condemned, or voluntarily transferred in lieu of condemnation does
not render the Premises unsuitable for Tenant's purposes or the Premises
unsuitable for the Permitted Uses, then this Lease shall terminate only as to
the part taken or conveyed on the date Tenant shall yield possession and the
Rent payable hereunder shall be reduced in proportion to the part of the
Premises taken. In the event a party elects to terminate this Lease, this Lease
will automatically terminate on the Termination Date and Landlord shall retain
all Net Proceeds made in the Condemnation proceeding.
(b)    In the event of any other Condemnation of part of the Premises which does
not result in a termination of this Lease, subject to the requirements of
Section 6.04, the Net Proceeds of such Condemnation shall be delivered to the
Tenant (unless such Net Proceeds exceed $300,000 and in that event, such Net
Proceeds shall be delivered to the Trustee) and, promptly after such
Condemnation, Tenant shall commence and diligently continue to perform the
Restoration (whether or not the Net Proceeds shall be




--------------------------------------------------------------------------------

 


sufficient to do so). Landlord shall, and Landlord shall cause its Lender (as
defined below) to, to the extent received, make the Net Proceeds available to
Tenant in accordance with the provisions of Section 6.04 and all Rent shall
continue unabated. In the event of a temporary Condemnation or confiscation of
any of the Premises, so long as there is no continuing Event of Default, the Net
Proceeds of such temporary Condemnation shall be retained by Tenant and all Rent
shall continue unabated.
(c)    Except with respect to Compensation to which Tenant is entitled pursuant
to the foregoing provisions of this Section 6.02, no agreement with any
condemnor in settlement of or under threat of any Condemnation shall be made by
either Landlord or Tenant without the written consent of the other, and of
Lender, if the Premises are then subject to a mortgage, which consent shall not
be unreasonably withheld, delayed, or conditioned provided such award or
proceeds are applied in accordance with this Lease.
Section 6.03    Damage.
(a)    In the event of any casualty loss, Tenant shall give Landlord prompt
notice thereof. Tenant shall adjust, collect and compromise any and all such
claims. Landlord shall be entitled to participate with Tenant in any adjustment,
collection and compromise of the property insurance claim payable for the
Improvements in connection with a casualty. The rights of Landlord under this
Section 6.03(a) shall be extended to the holder of any mortgage pertaining to
the Premises ("Lender") if and to the extent that any such mortgage so provides.
(b)    If the estimated costs of Restoration or repair shall be $300,000 or
less, all Net Proceeds of any property insurance required under Article 10 shall
be payable to Tenant. If the estimated cost of Restoration or repair shall be
more than $300,000, all Net Proceeds of any property insurance required under
Article 10 shall be payable to a trustee which shall be a federally insured
bank, title insurance company or other financial institution, selected by
Landlord and Tenant and reasonably satisfactory to Lender, if any (the
"Trustee"). Notwithstanding anything in this subsection (b) to the contrary, if
the Premises are covered by a mortgage, Lender may require all Net Proceeds of
any property insurance required under Article X be payable to the Trustee,
regardless of the amount of such Net Proceeds, and disbursed in accordance with
Section 6.04. If the Premises are covered by a mortgage, Lender, if it so
desires, may elect to be the Trustee. Each insurer is hereby authorized and
directed to make the proceeds under said policies for the Improvements directly
to Tenant or such Trustee, as the case may be. If the proceeds are delivered to
the Trustee in accordance with this subsection (b), Tenant hereby appoints such
Trustee as Tenant's attorney-in-fact to endorse any draft therefor for the
purposes set forth in this Lease after approval by Tenant of such Trustee, if
Trustee is other than Lender, such approval not to be unreasonably withheld,
delayed or conditioned. "Restoration" shall mean the restoration of the Premises
after any Condemnation or Casualty as nearly as possible to their value,
condition and character existing immediately prior to such Condemnation or
Casualty.
(c)    In the event of any Casualty (whether or not insured against) resulting
in damage to the Premises or any part thereof, except as provided in (d) below,
the Term shall nevertheless continue and there shall be no abatement or
reduction of Rent payable by Tenant hereunder. The Net Proceeds of such property
insurance for the Improvements shall be payable as set forth in subsection (b)
above and, promptly after such Casualty, Tenant shall promptly commence as soon
as reasonably practicable the Restoration and shall diligently continue to
perform the Restoration to the Premises until completion. If the




--------------------------------------------------------------------------------

 


Net Proceeds are payable to the Trustee, then upon delivery of the proceeds to
the Trustee of such Net Proceeds, the Trustee shall, to the extent available,
make the Net Proceeds available to Tenant for Restoration, in accordance with
the provisions of Section 6.04. Tenant shall, whether or not the Net Proceeds
are sufficient for the purpose, promptly complete such Restoration of the
Premises as nearly as possible to its value and condition and character
immediately prior to such event and otherwise in accordance with Legal
Requirements and the provisions of this Lease (including Tenant's making any
desired Alterations allowed hereunder) and the Net Proceeds of such loss shall
thereupon be payable to Tenant, subject to the provisions of Section 6.04
hereof.
(i)    Notwithstanding anything herein to the contrary, if twenty-five percent
(25%) or more of the rentable square footage of the Office Space or thirty
percent (30%) or more of the rentable square footage of the Warehouse Space is
damaged or destroyed by any Casualty at any time during the last twenty-four
(24) calendar months of the Initial Term or the Extension Term, each of Tenant
and Landlord may terminate this Lease upon written notice to the other party
within thirty (30) days of the Casualty. If Tenant or Landlord elects to
terminate this Lease, then:
(ii)    Tenant shall have no obligations to perform any Restoration to the
Premises;
(iii)    This Lease shall terminate on the date specified in the terminating
party's written notice of termination, provided that such date may not be less
than thirty (30) days nor more than ninety (90) days after the date of the
terminating party's notice; and
(iv)    Landlord may retain any and all insurance proceeds for the Improvements
payable by reason of the Casualty.
Section 6.04    Restoration. Provided no Event of Default has occurred and is
continuing, the Net Proceeds paid to the Trustee shall be disbursed by the
Trustee in accordance with the following conditions (the provisions of this
Section 6.04 are not applicable to the extent that the Net Proceeds are paid
directly to Tenant in accordance with Section 6.03(b)):
(a)    At the time of any disbursement, no Event of Default shall exist and no
mechanics' or materialmen's liens shall have been filed and remain undischarged
or unbonded.
(b)    If the cost of Restoration exceeds $300,000, prior to commencement of the
Restoration, the architects, contracts, contractors, plans and specifications
for the Restoration shall have been approved by Landlord, which approval shall
not be unreasonably withheld, delayed, or conditioned.
(c)    Each request for disbursement shall be accompanied by a certificate of
Tenant, signed by an authorized representative of Tenant, describing the
completed work for which payment is requested, stating the cost incurred in
connection therewith and stating that Tenant has not previously received payment
for such work.




--------------------------------------------------------------------------------

 


(d)    Disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement upon receipt of (1)
satisfactory evidence of the stage of completion, of the estimated cost of
completion and of performance of the work to date in a good and workmanlike
manner in accordance with the contracts, plans and specifications approved by
Landlord, (2) waivers of liens, (3) a satisfactory bring down of, or endorsement
to, Landlord’s owner policy of title insurance, and (4) other reasonable
evidence of cost and payment so that Landlord can verify that the amounts
disbursed from time to time are represented by work that is completed in place
and free and clear of mechanics' lien claims.
(e)    The Trustee may retain five percent (5%) from each disbursement of the
Net Proceeds until not later than thirty (30) days after the Restoration is
fully completed and all unconditional lien waivers have been delivered to
Landlord and the Trustee shall disburse the retainage upon receipt of such lien
waivers.
(f)    The Net Proceeds shall be kept in a separate interest-bearing account
federally insured to the extent applicable by the Trustee. Prior to commencement
of Restoration and at any time during Restoration, if the estimated cost of
Restoration, as reasonably determined by Tenant and Landlord, exceeds the amount
of the Net Proceeds, the amount of such excess shall be paid by Tenant to the
Trustee to be added to the Net Proceeds prior to any further disbursement or
Tenant shall fund at its own expense the costs of such Restoration until the
remaining Net Proceeds is sufficient for the completion of the Restoration. Any
sum in the Net Proceeds which remains upon the completion of Restoration shall
be paid to Tenant if arising from a Casualty or Condemnation. For purposes of
determining the source of funds with respect to the disposition of funds
remaining after the completion of Restoration, the Net Proceeds shall be deemed
to be disbursed prior to any amount added by Tenant.
(g)    The disbursement of the Net Proceeds shall be subject to any additional,
reasonable requirements imposed by Lender consistent with customary construction
loan disbursement procedures.
Section 6.05 Landlord’s Restoration of the Improvements. Notwithstanding
anything herein to the contrary, if casualty damage or loss occurs and there is
an uncured Event of Default, Landlord shall have the right but not the
obligation, in Landlord’s sole and absolute discretion, to utilize the Net
Proceeds and perform the Restoration of some or all of the Improvements on
Tenant’s behalf.
ARTICLE VII.
DEFAULT
Section 7.01    Tenant Events of Default. Tenant shall be in default under this
Lease if any one or more of the following events (referred to herein as "Events
of Default" or "Event of Default") shall occur:
(a)    if default shall be made in the payment when due of any Rent and such
default shall continue for five (5) Business Days after Tenant's receipt of
written notice from Landlord that such payment was not received when due;
provided, however, that Landlord has no obligation to provide such notice and
the opportunity to cure more than twice in any twenty-four (24) consecutive
month period;




--------------------------------------------------------------------------------

 


(b)    if default shall be made by Tenant in the performance of or compliance
with any of the terms of this Lease other than those referred to in any of the
other subparagraphs in this section, and such default shall continue for a
period of thirty (30) days after Landlord gives Tenant written notice thereof or
such reasonably longer period of time if such default is reasonably incapable of
being cured within such thirty (30) day period provided that Tenant commences to
cure such default within such thirty (30) day period and diligently pursues the
same until completion;
(c)    if default shall be made by Tenant in the performance of or compliance
with any of the terms of the Repair Escrow Agreement, and such default shall
continue for a period of thirty (30) days after Landlord gives Tenant written
notice thereof or such reasonably longer period of time if such default is
reasonably incapable of being cured within such thirty (30) day period provided
that Tenant commences to cure such default within such thirty (30) day period
and diligently pursues the same until completion;
(d)    if Tenant shall fail to renew the Letter of Credit, or any replacement
thereof, at least fourteen (14) days prior to its expiration or termination
date;
(e)    if Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition or readjustment, or similar
relief for itself under any present or future federal, state or other statute,
law or regulation, or shall seek or consent to or acquiesce in the appointment
of any trustee, receiver or liquidator of itself or of all or any substantial
part of its or of the property, or shall take any general assignment for the
benefit of creditors or shall admit in writing its inability to pay debts
generally as they become due;
(f)    if a petition shall be filed against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation, and shall remain undismissed or unstayed for a period of sixty
(60) days, or if in connection with any such event any trustee, receiver or
liquidator of Tenant, or of all or any substantial part of any of its property,
shall be appointed without its consent or acquiescence and such appointment
shall remain unvacated or unstayed for a period of sixty (60) days;
(g)    if Tenant shall abandon the Premises and fails to continue paying Rent
(provided, however, that notwithstanding anything in this Lease to the contrary,
Tenant, may from time to time, either or both reduce or cease business
operations in the Premises provided that Tenant otherwise continues to comply
with the terms of the Lease, including payment of all Rent as and when due, and
such cessation will not be deemed to be either or both a vacation or an
abandonment of the Premises);
(h)    if Tenant shall let lapse any of the insurance required pursuant to
Article X; or
(i)    if Landlord applies the proceeds of the Letter of Credit in accordance
with Section 1.08, and Tenant fails, within ten (10) Business Days after written
demand, to replenish the Letter of Credit in a sum equal to the amount so used.




--------------------------------------------------------------------------------

 


Section 7.02    Remedies Upon Tenant's Default. After the occurrence of an Event
of Default by Tenant, Landlord shall have the right to exercise the following
remedies to the extent permitted by applicable law:
(a)    Landlord may, at its option, continue this Lease in full force and
effect, without terminating Tenant's right to possession of the Premises, in
which event Landlord shall have the right to collect Rent when due and otherwise
enforce the terms of this Lease. In the alternative, Landlord shall have the
right to peaceably re-enter the Premises on the terms set forth in subparagraph
(b) below, but without such re-entry being deemed a termination of the Lease or
an acceptance by Landlord of a surrender thereof. Landlord shall also have the
right, at its option, from time to time, without terminating this Lease, to
relet the Premises, or any part thereof, with or without legal process, as the
agent, and for the account, of Tenant upon such terms and conditions as Landlord
may deem advisable (which terms may be materially different from the terms of
this Lease), in which event the rents received on such reletting shall be
applied (i) first to the reasonable and actual expenses of such reletting and
collection, including without limitation necessary renovation and alterations of
the Premises, reasonable and actual attorneys' fees and any reasonable and
actual real estate commissions paid, and (ii) thereafter toward payment of all
sums due or to become due to Landlord hereunder. If a sufficient amount to pay
such expenses and sums shall not be realized or secured, then Tenant shall pay
Landlord any such deficiency monthly, and Landlord may bring an action therefor
as such monthly deficiency shall arise. Landlord shall not, in any event, be
required to pay Tenant any sums received by Landlord on a reletting of the
Premises in excess of the Rent provided in this Lease, but such excess shall,
reduce any accrued present or future obligations of Tenant hereunder.
(b)    Landlord may terminate this Lease by written notice (except for an Event
of a Default under Section 7.01(d) in which case no written notice to Tenant
shall be required to terminate this Lease) to Tenant specifying a date therefor,
which shall be no sooner than thirty (30) days following notice to Tenant, and
this Lease shall then terminate on the date so specified as if such date had
been originally fixed as the expiration date of the Term. In the event of such
termination, Tenant shall pay the following to Landlord on such date:
(i)    any obligation which has accrued prior to the date of termination; and
(ii)    the amount of the unpaid Rent and all other charges which would have
accrued for the balance of the Term after discounting to its present value at a
discount rate equal to three (3%) percent per annum.
(c)    Except as may be required by applicable Legal Requirements, Landlord
shall not have any duty to mitigate its damages hereunder (including, but not
limited to, any duty to relet or re-lease the Premises). The amount of rent
received by Landlord in any reletting of the Premises, or any portion thereof,
shall be considered in ascertaining the "fair and reasonable rental value" of
the Premises, or such portion thereof, as the case may be. Following the date of
termination, interest shall accrue on the sums payable by Tenant at the Default
Rate hereinafter defined.
(d)    Landlord may recover from Tenant, and Tenant shall pay to Landlord upon
demand, as Additional Rent such reasonable and actual expenses as Landlord may
incur in recovering possession of




--------------------------------------------------------------------------------

 


the Premises, placing the same in good order and condition and repairing the
same for reletting, and all other reasonable and actual expenses, commissions
and charges incurred by Landlord in exercising any remedy provided herein or as
a result of any Event of Default by Tenant hereunder (including without
limitation reasonable attorneys' fees), provided that in no event shall Tenant
be obligated to compensate Landlord for any speculative or consequential damages
caused by Tenant's failure to perform its obligations under this Lease.
The various rights and remedies reserved to Landlord herein are cumulative to
the rights and remedies described in Section 7.02(a)-(d) and shall survive
expiration or termination of this Lease and Landlord may pursue any and all such
rights and remedies and any other remedies available to Landlord under
applicable law or equity, whether at the same time or otherwise (to the extent
not inconsistent with specific provisions of this Lease). Notwithstanding
anything herein to the contrary, Landlord expressly waives its right to forcibly
dispossess Tenant from the Premises, whether peaceably or otherwise, without
judicial process, such that Landlord shall not be entitled to any "commercial
lockout" or any other provisions of applicable law which permit landlords to
dispossess tenants from commercial properties without the benefit of judicial
review.
Section 7.03    Limitation by Law. If any statute or rule of law governing a
proceeding in which liquidated final damages provided for in Section 7.02(b) are
to be proved shall validly limit the amount thereof to an amount less than the
amount above agreed upon, Landlord shall be entitled to the maximum amount
allowable under such statute or rule of law.
Section 7.04    Landlord Default. For purposes hereof, a Landlord default
exists:
(a)    if Landlord fails to perform any of its obligations under this Lease
within thirty (30) days after receiving notice from Tenant specifying the nature
and extent of such failure; provided, however, if Landlord commenced to cure
such default within such thirty (30) day period and the obligation is not
reasonably curable within such thirty (30) day period, the time for cure will be
extended so long as Landlord continues to use reasonable efforts to effect a
cure and diligently pursues the same until completion;
(b)    if Landlord shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition or readjustment, or similar
relief for itself under any present or future federal, state or other statute,
law or regulation, or shall seek or consent to or acquiesce in the appointment
of any trustee, receiver or liquidator of itself or of all or any substantial
part of its or of the property, or shall take any general assignment for the
benefit of creditors or shall admit in writing its inability to pay debts
generally as they become due; or
(c)    if a petition shall be filed against Landlord seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation, and shall remain undismissed or unstayed for a period of sixty (60)
days, or if in connection with any such event any trustee, receiver or
liquidator of Tenant, or of all or any substantial part of any of its property,
shall be appointed without its consent or acquiescence and such appointment
shall remain unvacated or unstayed for a period of sixty (60) days.




--------------------------------------------------------------------------------

 


If a Landlord default has occurred, then, in addition to all rights, powers or
remedies permitted by law or in equity, Tenant may sue for specific performance
or for damages. Landlord is liable for, and shall pay to Tenant within thirty
(30) days after receiving Tenant's invoice, all reasonable attorneys' fees and
other costs incurred by Tenant as a result of a Landlord default; provided that
in no event shall Landlord be obligated to compensate Tenant for any speculative
or consequential damages caused by Landlord's failure to perform its obligations
under this Lease.
Section 7.05    Remedies Cumulative, Etc. Each right, power and remedy provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise of any one or more of the rights, powers
or remedies provided for in this Lease or now or hereafter existing in law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise of any or all other such rights, powers or remedies. The collection of
any late payment charge or any interest at the Default Rate shall not be deemed
an election of remedies or in lieu of any other remedies or damages. Each party
has the right to specifically enforce this Lease and to enjoin any default or
prospective or anticipated default hereunder.
Section 7.06    Application of Funds. Any payments received by a party hereto
under any of the provisions of this Lease during the existence or continuance of
any default by the other party shall be applied to obligations in such order as
set forth in this Lease or, if not set forth in this Lease, the receiving party
may determine or, if prescribed by Legal Requirements, in accordance with such
Legal Requirements.
Section 7.07    Late Interest. Past due payments under this Lease bear interest
at the rate of twelve percent (12%) (the “Default Rate”) commencing on the date
that is the first day following the date on which the payment was first due. All
such interest will be computed from the date that is the first day following the
date such payment was due to and including the date of payment in full. The
intention of the parties being to conform strictly to the usury laws now in
force, whenever any provision in this Lease provides for payment of interest at
a rate in excess of the legal rate permitted to be charged, such rate herein
provided to be paid shall be deemed reduced to such legal rate.
ARTICLE VIII.
SUBORDINATION
Section 8.01    Subordination and Nondisturbance. Subject to the terms of any
Collateral Access Agreement, this Lease and all rights of Tenant under this
Lease are, and shall at the option of Landlord and Lender remain, subject and
subordinate in all respects to any present or future-existing mortgage and to
all advances made or hereafter to be made under any such mortgage, and to all
renewals, modifications, consolidations, correlations, replacements and
extensions of, and substitutions for, such mortgage, provided that the mortgagee
shall execute and deliver to Tenant a subordination, nondisturbance and
attornment agreement in form and substance approved by the mortgagee and
reasonably acceptable to Tenant (a “SNDA”) which provides in substance, among
other things, that (a) if Landlord defaults under its mortgage, the mortgagee
will not disturb the occupancy of Tenant and this Lease shall remain in full
force and effect in accordance with its terms, provided that no Event of Default
has occurred and is continuing, and (b) Tenant




--------------------------------------------------------------------------------

 


shall, at the mortgagee's option, attorn to such mortgagee and the Lease shall
continue as a direct lease between such mortgagee (or its designee) and Tenant.
The provisions of this section shall be self‑operative. Tenant shall also
provide to the mortgagee any and all other assurances or instruments the
mortgagee may reasonably request to evidence and confirm such provisions.
Section 8.02    Attornment. At any time prior to the expiration of the Term,
Tenant agrees, at the election and upon demand of any owner of the Premises, or
of the mortgagee, to attorn, from time to time, to any such owner or holder,
upon the then terms and conditions of this Lease, for the remainder of the then
current Term, provided that such owner or holder, as the case may be, shall then
be entitled to possession of the Premises subject to the provisions of this
Lease. The provisions of this section shall inure to the benefit of any such
owner or holder, shall apply notwithstanding that, as a matter of law, this
Lease may terminate upon the foreclosure of any such mortgage, shall be
self‑operative upon any such demand, and no further instrument shall be required
to give effect to said provisions. Tenant, however, upon demand of any such
owner or holder agrees to execute, from time to time, reasonable instruments in
confirmation of the foregoing provisions of this section, reasonably
satisfactory to any such owner or holder acknowledging such attornment and
setting forth the terms and conditions of its tenancy. Nothing contained in this
section shall be construed to impair any right otherwise exercisable by any such
owner or holder.
Section 8.03    No Merger of Fee and Leasehold Estates. There shall be no merger
of this Lease nor of the leasehold estate created by this Lease with the fee
estate in the Premises or any part thereof by reason of the fact that the same
person, firm or corporation or other entity may acquire or own such estates
directly or indirectly; and no such merger shall occur until all persons, firms,
corporations and others entitled, including the mortgagee, having any interest
in this Lease and the leasehold estate created hereby and the fee estate in the
Premises or any party thereof shall join in a written instrument effecting such
merger and shall duly record it.
ARTICLE IX.
ESTOPPELS
Section 9.01    Estoppel Certificate. Upon request, either party will, without
charge, execute, acknowledge and deliver to the other party, within twenty
(20) days after request therefor, a certificate certifying (a) that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified and
stating the modifications), (b) the date, if any, to which the Base Rent has
been paid, (c) whether or not there are, to the knowledge of the party, then
existing any defaults under this Lease (if so, specifying the same) and (d) such
other matters as may be reasonably requested. Any such certificate may be relied
upon as to the facts stated therein by any actual or prospective mortgagee or
purchaser of the Premises from Landlord or any actual or prospective subtenant
or assignee of Tenant's interest in this Lease.
ARTICLE X.
INSURANCE AND INDEMNIFICATION
Section 10.01    Tenant’s Insurance Coverage. Tenant shall maintain in full
force and effect during the Term of this Lease:




--------------------------------------------------------------------------------

 


(a)    Commercial Property insurance providing coverage, including equipment
breakdown coverage for, without limitation, the Improvements, the Building
(including the  systems and equipment integral to the Building), Tenant’s
Equipment and Tenant’s betterments and improvements as provided under a “Special
Causes of Loss” form or equivalent, including the perils of hail, windstorm, and
flood coverage, in the amount of the full replacement cost values thereof,
without coinsurance on an agreed value basis, as the values may exist from time
to time, without deduction for depreciation, subject to industry standard
sub-limits. During any period in which Major Alterations are being undertaken at
the Premises, builder's risk insurance in the amount of the total completed
value, with respect to the improvements being constructed, altered or repaired,
including the cost of work performed or the equipment, supplies and materials
furnished in connection with such construction, alteration or repair. Landlord
and Lender shall be named as loss payees;
(b)    Commercial General Liability insurance written on Insurance Services'
Office Form # CG 00 01 or equivalent, with limits of liability of $5,000,000 per
occurrence and general aggregate for injuries or damages to persons or property,
including contractual liability for insured contracts, occurring in or on the
Premise(s) and from Tenant’s operations or products. Landlord, Landlord’s
property manager, and Lender shall be named as additional insureds for ongoing
and completed operations on a primary and noncontributory basis;
(c)    Business Income/Extra Expense Insurance at limits sufficient to cover
100% of the period of indemnity not less than twelve (12) months from time of
loss and an extended period of indemnity of sixty (60) days;
(d)    Business Automobile Liability insurance, including Owned, Non-Owned and
Hired Automobiles with a limit of liability of $1,000,000 combined single limit
per accident;
(e)    Workers Compensation insurance in compliance with statutory requirements;
(f)    Employer's Liability insurance, including Stop Gap liability when
applicable, with limits of $1,000,000 each accident, $1,000,000 disease-policy
limit and $1,000,000 disease-each employee; and
(g)    Excess/umbrella liability in an amount of $15,000,000 per occurrence and
aggregate, which includes follow form coverage for Commercial General Liability,
Business Automobile Liability and Employer’s Liability coverages.
Section 10.02    Unless otherwise approved by Landlord, Tenant's insurance must
be issued by authorized insurers in the State of Minnesota, with an "A.M. Best"
rating of not less than A-VII.
Section 10.03    Prior to the Commencement Date and not less than ten (10) days
after the expiration of such required policy(ies) provided there shall be no gap
in coverage, Tenant shall provide a certificate(s) of insurance to Landlord
providing evidence that Tenant has complied with all insurance requirements,
including Landlord's and Lender's status as an additional insured or loss payee,
as the case may be. Tenant shall give thirty (30) days prior written notice to
Landlord in the event of cancellation of such insurance.




--------------------------------------------------------------------------------

 


Section 10.04    Insurance may be arranged under separate policies for the
limits of liability required, or by a combination of underlying policies and
Umbrella or Excess Liability policy(ies). Any Umbrella or Excess Liability
insurance policy(ies) evidenced must be adequate to satisfy the insurance
requirements of this Lease.
Section 10.05    Tenant's commercial general liability, umbrella and automobile
liability insurance, naming Landlord and Lender (if any) as additional insureds,
shall be primary insurance, and not excess over, or contributing with, all other
available sources. Any insurance and/or self-insurance maintained by Landlord
shall not contribute with the insurance or benefit Tenant in any way. Tenant's
insurance shall apply separately to each insured against whom a claim is made
and/or lawsuit is brought, except with respect to the limits of the insurer's
liability.
Section 10.06    Tenant's property insurance, commercial general liability and
workers compensation insurance policies shall include a waiver of subrogation
against Landlord, its property manager, agents or employees. Tenant will, if
necessary, cause these policies to include an endorsement satisfying this
obligation.
Section 10.07    Tenant may not self-insure any of its obligations under this
Article X.
Section 10.08    Tenant’s Indemnification. Tenant shall indemnify Landlord from
any loss suffered by Landlord to the extent caused by (a) the negligence or
willful misconduct of Tenant and its employees, agents, contractors and
invitees, (b) any Event of Default by Tenant, or (c) any liens filed against the
Premises arising out of any labor, services, materials, supplies or equipment
furnished or alleged to have been furnished to or on behalf of Tenant.
Section 10.09    Landlord’s Indemnification. Landlord shall indemnify Tenant
from any loss suffered by Tenant to the extent caused by (a) Landlord’s
negligence or willful misconduct, or (b) any default of this Lease by Landlord.
Section 10.10    Waiver of Claims; Subrogation. Notwithstanding anything to the
contrary set forth hereinabove, Landlord and Tenant do hereby waive any and all
claims against one another for damage to or destruction of real or personal
property to the extent such damage or destruction can be covered by customary
and commercially reasonable “all risks” property insurance as required under
this Lease. The risk to be borne by each party shall also include the
satisfaction of any deductible amounts required to be paid under such insurance,
and except as expressly set forth herein, each party agrees that the other party
shall not be responsible for satisfaction of such deductible. These waivers
shall apply if the damage would have been covered by customary and commercially
reasonable “all risks” property insurance as required under this Lease, even if
the party fails to obtain such coverage. The intent of this provision is that
each party shall look solely to its insurance with respect to property damage or
destruction which can be covered by customary and commercially reasonable “all
risks” property insurance as required under this Lease. Each property insurance
policy carried by Landlord or Tenant and insuring all or any part of the
Premises, including the Improvements, Alterations and changes in and to the
Premises made by either of them, and Tenant's trade fixtures and contents
therein, shall be written in a manner to provide that the insurance company
waives all right of recovery by way of subrogation against Landlord or Tenant,
as the case may be, in connection with




--------------------------------------------------------------------------------

 


any loss or damage to property or businesses, building and contents caused by
any of the perils covered by property and extended coverage, and business
interruption insurance, or for which either party may be reimbursed as a result
of insurance coverage affecting any loss suffered by it.
ARTICLE XI.
SURRENDER
Section 11.01     Landlord's Reversionary Interest; Surrender of Premises. Upon
expiration or termination of this Lease, Landlord shall, at no charge to
Landlord, become the owner of, and have the reversionary interest in, all of the
Improvements and Alterations that Landlord has not required Tenant to remove
from the Premises pursuant to Section 2.03(d). Tenant shall surrender the
Premises to Landlord broom clean in reasonably good condition as when Tenant
took possession, subject to (i) ordinary wear and tear, including damage
incidental to Tenant's proper use of the Premises; (ii) any Alterations and
Improvements; and (iii) damage for which Tenant is not responsible for under
this Lease. Tenant shall promptly remove all of its nameplates from its monument
sign, inventory, Tenant's Equipment, and those Major Alterations that are
required to be removed pursuant to Section 2.03(d) and Tenant will restore any
physical damage to the Improvements caused by such removal. Notwithstanding
anything herein to the contrary, Tenant shall be required to remove Tenant’s
Equipment, including without limitation the conveyor system and racking and
Tenant’s personal property within Premises.
Section 11.02     Holding Over. If Tenant remains in possession of the Premises
or any part thereof after the expiration or sooner termination of the then
current Term without the execution of a new lease, such holding over, in the
absence of a written agreement to the contrary, shall be deemed to have created
a tenancy from month‑to‑month terminable on thirty (30) days' written notice by
either party to the other. Such month‑to‑month tenancy will be at a monthly
rental equal to one hundred fifty percent (150%) of the sum of the monthly
installment of Base Rent payable during the last year of the Term, and Tenant
will otherwise continue to pay Additional Rent and Impositions as provided in
this Lease and perform its other obligations hereunder; provided, however, that
Tenant will not be liable for any damages (including, without limitation,
consequential damages) for the first month of such holdover.
ARTICLE XII.
DEFINITION OF LANDLORD; EXCULPATION
Section 12.01     Definition of "Landlord". The term "Landlord", as used in this
Lease so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners of the Premises.
In the event of any transfer or transfers of the title of the Premises, Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved of its liabilities accruing
from and after the date of such transfer and conveyance of all liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed provided that the transferee
agrees in writing to assume the same.
Section 12.02     Exculpation of Landlord. Notwithstanding anything contained in
the preceding paragraph or in any other provision hereof, Tenant shall look
solely to the estate and interest of Landlord and its successors and assigns in
the Premises (including profits and proceeds) for the collection of any




--------------------------------------------------------------------------------

 


judgment recovered against Landlord based upon the default by Landlord of any of
the terms, conditions or covenants of this Lease on the part of Landlord to be
performed, and no other property or assets of Landlord shall be subject to levy,
execution or other enforcement procedures for the satisfaction of Tenant's
remedies under or with respect to either this Lease, the relationship of
Landlord and Tenant hereunder or Tenant's use and occupancy of the Premises.
ARTICLE XIII.
MISCELLANEOUS
Section 13.01     No Waiver, etc., by Parties. No failure by a party to insist
upon the strict performance of any Term of this Lease or to exercise any right,
power or remedy consequent upon a default thereof, and no acceptance of full or
partial payment during the continuance of any such default, shall constitute a
waiver of any such default or of any such term.
Section 13.02     Notices, Etc. Any notice required or permitted under this
Lease shall be in writing and shall be deemed given if addressed to the party
intended to receive the same, at the address of such party set forth below, (i)
when delivered at such address by hand or by nationally recognized, reputable
overnight courier, or (ii) two (2) days after its deposit in the United States
mail as certified mail, return receipt requested. Any party may change its
address for the service of notice by giving notice of such change at least ten
(10) days prior to the effective date of such change. The attorneys for the
respective parties hereto have the authority to send any notice that may be sent
by any party hereto.
If to Landlord:
2400 Xenium, LLC
c/o The Excelsior Group, LLC
1660 Highway 100 South, Suite 400
St. Louis Park, MN 55416
Attention: Andy Finn


If to Tenant:
Christopher & Banks Company
2400 Xenium Lane North
Plymouth, MN 55441
Attention: General Counsel



Section 13.03     Severability. Each and every covenant and agreement contained
in this Lease is, and shall be construed to be, a separate and independent
covenant and agreement, and the default under any such covenant or agreement by
one party shall not discharge or relieve the other party from its obligation to
perform the same. If any term or provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid and
unenforceable, the remainder of this Lease, or the application of the term or
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and shall be enforced to the extent permitted by law.
Section 13.04     Headings. The headings to the various sections of this Lease
have been inserted for convenience of reference only and shall not limit or
otherwise affect the meaning thereof.




--------------------------------------------------------------------------------

 


Section 13.05     Prior Agreements. This Lease (including attached Exhibits),
the Repair Escrow Agreement, the Collateral Access Agreement, and those
representations and warranties that survive pursuant to that certain Purchase
and Sale Agreement dated April 20, 2018, by and between the parties, constitutes
the entire, final and complete agreement of the parties only with respect to the
specific matters set forth in this Lease and supersedes and replaces all written
and oral agreements previously or contemporaneously made or existing by and
between the parties or their representatives with respect to such specific
matters.
Section 13.06     Recording. This Lease shall not be recorded, but, upon
execution of this Lease, the parties shall execute and acknowledge a memorandum
of this Lease in the form attached hereto as Exhibit C, which may be recorded by
Landlord or Tenant.
Section 13.07     Authorization of Lease. Each of Tenant and Landlord hereby
represents and warrants to the other that (a) it is duly qualified to do
business in the state in which the Premises are located, (b) it has full right
and authority to enter into this Lease and to perform all of its obligations
hereunder and (c) each person (and all of the persons if more than one signs)
signing this Lease on its behalf is duly and validly authorized to do so.
Section 13.08     Applicable Law. This Lease shall be governed by and construed
and enforced in accordance with the laws of the State of Minnesota without
giving effect to its principles or rules of conflicts of laws.
Section 13.09     Time of Performance. Time is of the essence of this Lease and
each and all of its provisions in which performance is a factor.
Section 13.10     Waiver of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS LEASE, ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS AMONG TENANT OR LANDLORD RELATING TO THE SUBJECT MATTER
OF THE TRANSACTIONS CONTEMPLATED BY THIS LEASE OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG LANDLORD AND TENANT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS LEASE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED
BY THIS LEASE OR ANY RELATED TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS
LEASE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 13.11     Amendments. Neither this Lease nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom the enforcement of the change, waiver,
discharge or termination is sought.




--------------------------------------------------------------------------------

 


Section 13.12     Successors and Assigns. This Lease shall bind and inure to the
benefit of Landlord and its successors and assigns and Tenant and its successors
and, without limiting Article IV hereof, its assigns.
Section 13.13     Brokers. Landlord and Tenant warrant and represent that they
have dealt with no real estate broker in connection with this Lease other than
Welsh Companies, LLC d/b/a Colliers International (“Tenant’s Broker”), and that
no broker is entitled to any commission on account of this Lease. The party who
breaches this warranty shall defend, hold harmless and indemnify the other from
any loss, damage or expense, including reasonable attorney’s fees, arising from
the breach.
Section 13.14     Construction. Each party to this Lease has had the opportunity
to consult with its legal counsel, and this Lease shall not be construed against
either party. All pronouns or any variation thereof in this Lease shall be
deemed to refer to masculine, feminine, neuter, singular or plural as the
identity of the person or persons may require. All of the provisions of this
Lease shall be deemed and construed to be "conditions" as well as "covenants" as
though the words specifically expressing or importing covenants and conditions
be used in each separate provision hereof.
Section 13.15     Execution in Counterparts. This Lease may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one and the same instrument. This Lease may be signed and
delivered by electronic transmission of signatures.
Section 13.16     Attachments. All Exhibits, schedules, plats, riders and
addenda, if any, and other attachments to this Lease are a part hereof.
Section 13.17     Business Days. A "Business Day" is any day except Saturdays,
Sundays and Holidays. "Holidays" are New Year's Day, Memorial Day, 4th of July,
Labor Day, Thanksgiving and the day after Thanksgiving, and Christmas Day.
Holidays falling on Saturday shall be observed on the immediately preceding
Friday and Sunday shall be observed on the following Monday.
Section 13.18     Confidentiality; No Publication.
(a)    Unless otherwise agreed to in writing by Tenant, and except as may be
required by applicable laws and regulations, or stock exchange rule, Landlord
agrees to keep this Lease and all information provided by Tenant to Landlord
under this Lease confidential and not to disclose or reveal any such information
to any person other than its representatives or Lenders who need to know the
same in connection with this Lease and have been directed to observe the terms
hereof. Landlord will be responsible for any breach of this section by it or its
representatives or Lenders.
(b)    Except as otherwise required by applicable law and regulation, or stock
exchange rule, Landlord shall not, and will not permit any of its respective
affiliates, representatives or advisors to, issue or cause the publication of
any press release or make any other public announcement with respect to the
transactions contemplated by this Lease without the consent of Tenant. The
prohibition in this section is not applicable to the recording required by
Section 13.06 above.




--------------------------------------------------------------------------------

 


Section 13.19     Exterior Rights. Tenant has sole and exclusive rights to all
exterior elements of the Premises, including, without limitation, rooftops and
signage on the Premises and on all present and future Improvements. Tenant may
install, remove, replace, maintain and repair signage as Tenant desires provided
that Tenant does so in accordance with all applicable Legal Requirements and
complies with the provisions of this Lease. Signage is considered a Minor
Alteration for purposes of this Lease.
Section 13.20     Intentionally Omitted.
Section 13.21     Financial Reporting. If requested by Landlord, a current or
prospective lender or mortgagee of Landlord, or a prospective purchaser of, or
investor in, all or part of the Premises, then within thirty (30) days after
receipt of a written request from Landlord (but in no event more than twice in
any consecutive 12-month period during the Term), Tenant and any Tenant
Affiliate occupying the Premises shall furnish Landlord with Tenant's and such
Tenant Affiliate’s respective most recent audited financial statements. If
Tenant's or Tenant Affiliate’s financial statements are accessible online
through filings with the United States Securities and Exchange Commission, or
any other governmental authority of which Tenant notifies Landlord and Landlord
is readily able to access the website of the other governmental authority,
Tenant shall not be required to provide the requested financial information.
Section 13.22     Parking. Tenant's use of the parking lots and structures on
the Premises is limited to use by Tenant Affiliates occupying the Premises and
Tenant's and Tenant Affiliates’ respective employees, contractors, invitees or
other persons that are entering the buildings located on the Premises.
Section 13.23     Tenant Lenders; Collateral Access Agreement. Landlord hereby
waives any statutory liens and any rights of distress with respect to Tenant’s
Equipment from time to time located within the Premises. This Lease does not
grant a contractual lien or any other security interest to Landlord or in favor
of Landlord with respect to Tenant’s Equipment. Landlord agrees that, upon
execution of this Lease, Landlord shall execute and deliver to Wells Fargo Bank,
National Association (“Tenant’s Lender”) a commercially reasonable waiver of
Landlord's statutory lien rights, if any, and a consent and agreement (a
“Collateral Access Agreement”) with respect to the respective rights of Landlord
and Tenant’s Lender regarding the security interests in, and the timing and
removal of, any inventory, equipment or trade fixtures in which Tenant’s Lender
has a secured interest (the “Collateral”), in form and substance reasonably
acceptable to Landlord and Tenant’s Lender. In addition, upon the request of any
other person that shall be providing senior secured financing to Tenant, or a
purchase money equipment financier or equipment lessor of Tenant, Landlord shall
negotiate in good faith with such person or entity and shall execute and deliver
a Collateral Access Agreement, in form and substance reasonably acceptable to
Landlord and such person or entity.
Section 13.24     Tax Treatment. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Premises and Tenant as the lessee of the Premises including:
(i) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Premises, (ii) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code, and (iii) Landlord
reporting the Rent payments as rental




--------------------------------------------------------------------------------

 


income. For the avoidance of doubt, nothing in this Lease shall be deemed to
constitute a guaranty, warranty or representation by either Landlord or Tenant
as to the actual treatment of this transaction for state law purposes and for
Federal law purposes.
Section 13.25     Effect of Unavoidable Delays. If either party to this Lease,
as the result of any (i) strikes, lockouts or labor disputes; (ii) acts of God
or extremely adverse weather conditions for the immediate area; (iii) civil
commotion or terrorism; (iv) condemnation, fire or other casualty; (v) inability
to obtain labor or materials; (vi) delay or interruption of services, including,
without limitation, utilities or communication lines, not attributable to
Tenant’s action or inaction; or (vii) any events or circumstances outside the
control of such party (any of the items referenced in (i) through (vii) above
defined as “Unavoidable Delay”), fails punctually to perform any obligation on
its part to be performed under this Lease, excluding Tenant’s obligation to pay
Rent, then such failure shall be excused and not be a breach of this Lease by
the party in question, but only for the period and to the extent occasioned by
such event. If any right or option of either party to take any action under or
with respect to this Lease is conditioned upon the same being exercised within
any prescribed period of time or at or before a named date, then such prescribed
period of time and such named date shall be deemed to be extended or delayed, as
the case may be, for a period equal to the period of the delay occasioned by any
Unavoidable Delay.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
EXECUTION PAGE FOLLOWS.]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed and
delivered as of the Commencement Date.
 
TENANT


 
CHRISTOPHER & BANKS CORPORATION


 
By:
/s/ Keri Jones
 
Name:
Keri Jones
 
Title:
President and Chief Executive Officer





































Signature Page to Lease Agreement





--------------------------------------------------------------------------------









 
LANDLORD


 
2400 XENIUM, LLC


 
By:
/s/ Stephanie A. Shields
 
Name:
Stephanie A. Shields
 
Title:
Manager









































































Signature Page to Lease Agreement



